Exhibit 10.2
ANADARKO PETROLEUM CORPORATION 1201 LAKE ROBBINS DRIVE, THE WOODLANDS, TEXAS
77380
P.O. BOX 1330 HOUSTON, TEXAS 77251-1330 U.S.A. PH. (832)636-1000
(ANADARKO LOGO) [h68633h6863300.gif]
PERSONAL AND CONFIDENTIAL
[Date]
Dear                                         :
The Compensation and Benefits Committee of the Anadarko Petroleum Corporation
(the “Company”, including where applicable affiliates of the Company) Board of
Directors (the “Committee”) has made an award of Performance Units (“PUs”) to
you under the Anadarko Petroleum Corporation 2008 Omnibus Incentive Compensation
Plan, as may be amended from time to time (the “Plan”). The PUs are subject to
all terms and conditions of the Plan, the summary of the Plan (the “Prospectus”)
and the provisions of this Award Agreement. Unless defined herein, capitalized
terms shall have the meaning assigned to them under the Plan. The Plan is
available on the Anadarko intranet website at the following address: [internal
website address].
You have been awarded                      PUs as your target. The vesting of
these PUs is dependent upon the Company’s relative Total Shareholder Return
(“TSR”) over the specified Performance Periods. Fifty percent (50%) of the
target PUs are subject to a two-year Performance Period that begins [date] and
ends [date] (the “[year] Performance Period”) and 50% of the target PUs are
subject to a three-year Performance Period that begins [date] and ends [date]
(the “[year] Performance Period”). The [year] and [year] Performance Period may
each be individually referred to herein as a “Performance Period.” The maximum
number of PUs that you can earn during each Performance Period will be
calculated as follows {«Performance_Units» x 50% x 200%}, with actual payout
based on the Company’s relative TSR ranking as described below.
Each PU represents the value of one share of the Company’s Common Stock. The
payout of PUs is contingent upon the Company’s TSR ranking relative to a
predetermined peer group during a Performance Period. The TSR measure provides
an external comparison of the Company’s performance against a peer group of
companies and will be calculated as follows:
Average Closing Stock Price for the last 30 trading days of the Performance
Period
Minus
Average Closing Stock Price for the 30 trading days preceding the beginning of
the Performance Period
Plus
Dividends paid per share over the Performance Period

1



--------------------------------------------------------------------------------



 



Total Above Divided By
Average Closing Stock Price for the 30 trading days preceding the beginning of
the Performance Period
The actual number of PUs you will earn for each Performance Period is based upon
the Company’s relative TSR ranking as follows:

          Anadarko       Payout Relative   Percentile   as % of Ranking   Rank  
Target
1st
  100%   200%
2nd
  91%   182%
3rd
  82%   164%
4th
  73%   146%
5th
  64%   128%
6th
  55%   110%
7th
  46%   92%
8th
  36%   72%
9th
  27%   54%
10th
  18%   0%
11th
  9%   0%
12th
  0%   0%

For example, if you were awarded 1,000 target PUs and the Company’s relative
ranking for the [year] Performance Period is 3rd, you will receive 820 PUs
(1,000 x 50% x 164%) at the end of the [year] Performance Period (subject to the
other terms and conditions of this Award Agreement). If the Company’s relative
ranking for the [year] Performance Period is 1st, you will receive 1,000 PUs
(1000 x 50% x 200%) at the end of the [year] Performance Period (subject to the
other terms and conditions of this Award Agreement).
The peer group for the [year] Performance Period and the [year] Performance
Period include Apache Corporation, Chevron Corporation, ConocoPhillips, Devon
Energy Corporation, EOG Resources Inc., Hess Corporation, Marathon Oil
Corporation, Noble Energy Inc., Occidental Petroleum Corporation, Pioneer
Natural Resources Company and Plains Exploration & Production Company. If any
peer company ceases to exist during either of the Performance Periods, the
Compensation Committee has approved Chesapeake Energy Corporation and XTO
Energy, Inc. as replacement companies (in the order provided).
At the end of each Performance Period, the value attributed to the PUs that vest
on such date shall be calculated by multiplying the number of PUs earned by the
Fair Market Value1 of the Company’s Common Stock on the day the Committee
certifies the performance results and
 

1   As of any given date, the closing sales price at which Common Stock is sold
on such date as reported in the NYSE-Composite Transactions by The Wall Street
Journal or any other comparable service the Plan Administrator may determine is
reliable for such date, or if no Common Stock was traded on such date, on the
next preceding day on which Common Stock was so traded. If the Fair Market Value
of the Common Stock cannot be determined pursuant to the preceding provisions,
the “Fair Market Value” of the Common Stock shall be determined by the Plan
Administrator in such a manner as it deems appropriate, consistent with the
requirements of Section 409A.

2



--------------------------------------------------------------------------------



 



approves the payouts. This value shall be reduced by the applicable payroll
taxes as a result of such vesting, and the resulting amount shall then be paid
to you in cash.
Dividend Equivalents shall not be paid with respect to the PUs. The PUs do not
have voting rights and the PUs do not count toward any applicable stock
ownership guidelines.
You will be allowed to make an election to defer your entire PU award. All
deferral elections and distributions must be made in compliance with Internal
Revenue Code Section 409A and the regulations promulgated thereunder and made on
a separate form provided by Anadarko to you.
If you voluntarily terminate your employment, or in the event you are terminated
for cause, all unvested PUs will be immediately forfeited. If your employment is
involuntarily terminated without cause prior to the end of a Performance Period,
you will receive a payout, paid after the end of the Performance Period, based
on actual performance. Upon your death, disability (as defined in the Company’s
disability plan), or a Change of Control all your unvested PUs will be paid to
you in accordance with your Target. Upon your retirement (as defined by the
applicable Company Retirement Plan) prior to the end of a Performance Period,
you will receive a prorated payout, paid after the end of the Performance
Period, based on actual performance and the number of months you worked. Your
PUs are subject to several restrictions, including that such PUs may not be
transferred, sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, or disposed of to the extent then subject to restrictions.
If you have any questions on this grant, please call me at 832-636-xxxx.
Sincerely,

3